Citation Nr: 0418472	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-32 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal. 

In correspondence of December 2003, the veteran asked if a 
representative could be appointed to assist him with his 
claim.  This is referred to the RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file shows that in December 2003, the 
appellant notified the Board that he would be unable to 
attend a hearing scheduled for March 2004 at the Board in 
Washington, D.C.  In that document, the appellant requested a 
hearing at the RO before a Veterans Law Judge of the Board.

According to VA regulation, an appellant or his or her 
representative may request a hearing before the Board at the 
RO at the time of the submission of his or her Substantive 
Appeal, or at any time thereafter.  38 C.F.R. § 20.703 
(2003).  Accordingly, the case must be remanded to the RO for 
a hearing to be scheduled before a Veterans Law Judge of the 
Board.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
VA hearing before a Veterans Law Judge of 
the Board at the St. Petersburg, Florida 
RO pursuant to 38 C.F.R. § 20.703 (2002).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




